          Case 1:20-cr-00089-AT Document 16 Filed 06/19/20 Page 1 of 1


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: _________________
                                                                  DATE FILED: __6/19/2020_
              -against-

ALEXANDER COLLADO,                                                        20 Cr. 89 (AT)

                            Defendant.                                       ORDER

ANALISA TORRES, District Judge:

    Defendant having filed an application for release on bail, ECF No. 15, it is hereby
ORDERED that by June 24, 2020:

       1. The Government shall file its response, and indicate whether it consents to
          adjudication on the papers, and

       2. Counsel for Defendant shall file a letter stating whether Defendant waives any form
          of appearance in connection with his application and consents to adjudication on the
          papers.

       SO ORDERED.

Dated: June 19, 2020
       New York, New York
